Case 2:16-cr-20128-MFL-EAS ECF No. 87, PageID.384 Filed 03/10/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                      Case No. 16-20128
                                                    Hon. Matthew F. Leitman
v.

D2, JIMMIE LEE TURNER, III,

                Defendant.
_________________________________________________________________/

 ORDER ON PETITION FOR VIOLATION OF SUPERVISED RELEASE

         The Court having heard testimony, reviewed exhibits and considered the

parties’ arguments hereby finds the defendant responsible for violation number two,

and not responsible for violations one, three, four, five and six. The Court declines

to impose sanctions for violation number two. Supervised Release is continued

under the same conditions previously imposed. The order of detention is rescinded

and defendant shall be immediately released from custody.

         IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

     Dated: March 10, 2021
Case 2:16-cr-20128-MFL-EAS ECF No. 87, PageID.385 Filed 03/10/21 Page 2 of 2




 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on March 10, 2021, by electronic means and/or ordinary
 mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
